
	

114 HRES 403 IH: Recognizing the campaign of genocide against the Kurdish people in Iraq.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 403
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Van Hollen (for himself and Mrs. Blackburn) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Recognizing the campaign of genocide against the Kurdish people in Iraq.
	
	
 Whereas Saddam Hussein's campaign of genocide against Iraq’s Kurdish community began in the 1960s and that 4,500 Kurdish villages were destroyed between 1976 and 1988;
 Whereas the campaign of genocide against Iraq’s Kurdish community included the deportation and disappearances of Faily Kurds in the 1970s and 1980s, the murder of 8,000 Kurdish men and boys from the Barzani tribe in 1983, the use of chemical weapons in the late 1980s in the Anfal operation and notably at Halabja;
 Whereas during the Anfal campaign of genocide in 1987 to 1988 almost 200,000 Kurds perished or disappeared, families were torn apart;
 Whereas this year marks the 27th anniversary of the attacks on Halabja and other Kurdish towns when Iraqi planes used poison gas to kill thousands of Iraqi Kurds in gross violation of the international conventions against the use of chemical weapons;
 Whereas, on September 9, 1988, the United States Senate passed the Prevention of Genocide Act of 1988 calling for sanctions against Iraq after the use of chemical weapons on the Kurds;
 Whereas the Prevention of Genocide Act of 1988 acknowledged that the Iraqi army has undertaken a campaign to depopulate the Kurdish regions of Iraq by destroying all Kurdish villages in large part of northern Iraq and by killing the civilian populations (Section 2, subsection 3). Iraq’s campaign against the Kurdish people appears to constitute an act of genocide (Section 2, subsection 7);
 Whereas, on February 28, 2013, the British Parliament passed a resolution recognizing the Kurdish genocide; and
 Whereas recognition by the United States Government of the campaign of genocide against the Iraqi Kurds will send to the world a message of support for international conventions and human rights: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes and deplores the campaign of genocide against the Kurdish people in Iraq;
 (2)calls on the United States Government to recognize the campaign of genocide committed against the Kurdish people in Iraq;
 (3)urges international organizations to do the same; and (4)reaffirms its commitment to the friendship between the United States and the Kurdish people in Iraq.
			
